Citation Nr: 9906361	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  94-03 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a herniated nucleus pulposus.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty for training purposes from 
October 1962 to April 1963, and on active duty from August 
1968 to September 1970. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs Regional Office in Montgomery, Alabama (hereinafter 
RO).  In May 1996, the Board issued a decision that denied an 
increased rating for the service-connected back disability, 
then evaluated as 40 percent disabling.  The veteran appealed 
this decision to the United States Court of Veterans Appeals 
(Court).  In October 1998, the Court issued a memorandum 
decision that summarily reversed and remanded the Board's 
decision with instructions to award the appellant a 60 
percent schedular rating for his service-connected back 
disability.  This decision of the Board effectuates the 
Court's order.


FINDING OF FACT

The veteran's service connected back disability is manifested 
by neurological deficits related to his disc disease, such as 
numbness and weakness in his lower extremities; persistent 
symptoms; characteristic pain; and little intermittent 
relief.


CONCLUSION OF LAW

The criteria for a rating of 60 percent for postoperative 
residuals of a herniated nucleus pulposus have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records reveal that he injured 
his back in 1969.  He was initially treated with bed rest and 
traction for 30 days, and then an L-4, L-5, and S-1 
laminectomy was performed.  On VA examination in 1981, the 
examiner found chronic low back pain secondary to the 1969 
injury, with residual neurologic deficits, including 
decreased sensation and weakness in the lower extremities.

By a rating decision in January 1971, the RO granted service 
connection and assigned a 40 percent disability evaluation 
for postoperative residuals of herniated nucleus pulposus, 
effective from September 1970.  The 40 percent disability 
rating assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
remained in effect until a January 1999 rating decision, 
which assigned a 60 percent disability evaluation for the 
service-connected back disability, effective from July 22, 
1992, under the same diagnostic code.

The Court indicated in its memorandum decision in this case 
that a 60 percent schedular disability rating must be granted 
for intervertebral disc syndrome where the condition is 
"pronounced," meaning "with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to [the] site of [the] 
diseased disc, [and with] little intermittent relief." 38 
C.F.R. § 4.72, Diagnostic Code (DC) 5293 (1997) (emphasis 
added).  Slip op. at 3.  The Court also noted that the Board, 
in its May 1996 decision, had clearly found that the 
appellant had been diagnosed with other neurological deficits 
related to his disc disease, such as numbness and weakness in 
his lower extremities.  Consequently, the Court concluded 
that, while the appellant was not diagnosed with demonstrable 
muscle spasms and had only sluggish ankle jerks, as oppose to 
an absence, he could still qualify for a 60 percent 
disability rating, adding that the claimant must still 
demonstrate persistent symptoms, characteristic pain, and 
little intermittent relief.  Id.  

The Court reasoned that the word persistent means constantly 
repeated or continuous, and that the word recur means to 
happen again after some lapse of time or at intervals, citing 
to Webster's New World Dictionary, and that, therefore, for 
the appellant's back condition to be considered 
"pronounced" under DC 5293, his symptoms must be constant 
or continuous with little intermittent relief, as opposed to 
symptoms that repeat, but also afford intermittent periods of 
relief.  Slip op. at 4.  Noting the reports of the July 1992 
and April 1993 VA examinations, the Court concluded that the 
appellant's symptoms could not be described in any manner 
other than persistent; that his symptoms are not recurring, 
but constant; and that there is no evidence that the pain, 
weakness, numbness, and tingling in his back and lower 
extremities ever subsides, but merely changes in severity. 
Slip op. at 4-5.  On this basis, the Court concluded that 
there was no plausible basis in the record for the Board's 
decision to continue the 40 percent disability evaluation 
under DC 5293.


ORDER

A 60 percent disability evaluation for the service-connected 
back disability is granted, subject to controlling 
regulations governing the payment of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

